Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 appears to contain a typographical error.  It appears claim 10 should read (emphasized) "…wherein the third-party data  comprises data collected from social media sites…"  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The "experience verification module" in claim 6 because the limitation uses a generic placeholder (module) coupled to functional language (compare an age of each candidate to the years of experience of each candidate) without reciting sufficient structure to perform the function
The "scoring system" in claim 12 because the limitation uses a generic placeholder (system) coupled to functional language (evaluate the candidate) without reciting sufficient structure to perform the function
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 112(b) because the claim limitation “scoring system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (i.e. evaluate the candidate based on criteria associated with the candidate skills model candidate using predictive analytics) because the Specification only generally states the scoring discounts based on misspellings, ¶[0028] of the Specification as filed, and is based on various factors, ¶[0035] of the Specification as filed, which is not a sufficient disclosure for performing the entire claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Accordingly claim 12 is rejected as indefinite.  Claims 13-15 do not overcome this issue and accordingly are rejected under 112(b) due to their dependencies.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 is rejected under 112(a) because the claim limitation “scoring system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However the Specification lacks adequate written description disclosing the steps or algorithms with which Applicant has programmed the application to evaluate the candidate as claimed.  The Specification as filed only generally states the scoring discounts based on misspellings, ¶[0028] of the Specification as filed, and is based on various factors, ¶[0035] of the Specification as filed, which is not a sufficient disclosure for performing the entire claimed function.  Examiner cannot identify any disclosure of the steps or algorithms themselves that explain how to evaluate the candidate as claimed.
Accordingly, claim 12 is rejected under 112(a).  Claims 13-15 do not overcome this issue and accordingly are rejected under 112(a) due to their dependencies.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-15 are directed to a machine; and claims 16 and 18-20 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claim 1
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites an abstract idea.  Specifically, claim 1 recites an abstract idea in the limitations:
…an input-output interface; 
and an artificial intelligence engine having a processor coupled to the input-output interface, wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving a request associated with an open position; 
analyzing resume data from a plurality of resumes in view of the open position to identify a plurality of candidates for the open position; 
obtaining third-party data from a third-party source for each candidate of the plurality of candidates; 
receiving interview data for each candidate from a first interview and a second interview; 
creating a candidate skills model for each candidate based on the resume data, the third-party data, and the interview data; 
ranking each candidate for the open position based on the candidate skills model using predictive analytics; 
and generating a report based on the ranking step.  
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations).  These limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations) because these limitations essentially encompass steps in the recruiting or hiring process.  That is, the limitations of 'analyzing resume data', 'creating a candidate skills model', 'ranking each candidate' and 'generating a report', as claimed, encompass assessing applicants for a position, based on the skill shown in their resumes, and recommending the most qualified applicants based on the assessment.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 1 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 1 do not integrate the abstract idea into a practical application.  Claim 1 recites additional elements in the limitations:
…an input-output interface; 
and an artificial intelligence engine having a processor coupled to the input-output interface, wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving a request associated with an open position; 
analyzing resume data from a plurality of resumes in view of the open position to identify a plurality of candidates for the open position; 
obtaining third-party data from a third-party source for each candidate of the plurality of candidates; 
receiving interview data for each candidate from a first interview and a second interview; 
creating a candidate skills model for each candidate based on the resume data, the third-party data, and the interview data; 
ranking each candidate for the open position based on the candidate skills model using predictive analytics; 
and generating a report based on the ranking step.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of the processor coupled to the input-output interface and the memory with executable instructions, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, see MPEP 2106.05(f).
Second, the additional elements of the artificial intelligence engine, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (artificial intelligence) and does not integrate the abstract idea into a practical application.
Third, the additional elements of 'receiving a request' and 'receiving interview data', as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application). 
Forth, the additional elements of 'obtaining third-party data', as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (e.g. gathering transcripts or performing background checks), see MPEP 2106.05(g).  Claim 1 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of  'obtaining third-party data', as claimed, when considered individually or in combination, do not amount to something “significantly more” because the additional elements are only insignificant extra-solution activity (e.g. gathering transcripts or performing background checks), see MPEP 2106.05(g).  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer components, a general link to a field of use, and insignificant extra-solution activity. Mere instructions to apply an exception, a general link to a field of use, and insignificant extra-solution activity cannot provide an inventive concept.  Claim 1 is not patent eligible.

Independent Claim 12
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 12 recites an abstract idea.  Specifically, claim 12 recites an abstract idea in the limitations:
… a requisition interface configured to receive a job description; 
an external server interface configured to receive a plurality of resumes associated with a plurality of candidates; 
an artificial intelligence engine configured to select one or more of the plurality of resumes that match the job description, the artificial intelligence engine further configured to create a candidate skills model for each candidate associated with the one or more of the plurality of resumes; 
a telephony interface configured to establish a first call and a second call to a candidate associated with the one or more of the plurality of resumes; 
a voice recorder configured to record a first voice of a person on a first call and a second voice of the person on a second call, wherein at least one of the first call and the second call is a video call; 
a verification system comprising: an image processor configured to compare a face of the person on the video call to a document image; 
a voice biometrics processor configured to compare the first voice and the second voice: 
and an experience verification processor configured to compare an age of the candidate with a claimed experience level of the candidate; 
a scoring system configured to evaluate the candidate based on criteria associated with the candidate skills model candidate using predictive analytics; 
and a publishing system configured to display results of the scoring system.
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations).  These limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations) because these limitations essentially encompass steps in the recruiting or hiring process.  That is, the limitations of 'select one or more resumes', 'create a candidate skills model', and 'evaluate the candidate', as claimed, encompass assessing applicants for a position, based on the skill shown in their resumes, and selecting the most qualified applicants based on the assessment.  Similarly, the limitations of 'compare a face', 'compare the first and second voices', and 'compare an age', as claimed, encompass steps in the recruiting or hiring process because the limitations encompass verifying the applicants' identity and credentials.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 12 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 12 do not integrate the abstract idea into a practical application.  Claim 12 recites additional elements in the limitations:
…a requisition interface configured to receive a job description; 
an external server interface configured to receive a plurality of resumes associated with a plurality of candidates; 
an artificial intelligence engine configured to select one or more of the plurality of resumes that match the job description, the artificial intelligence engine further configured to create a candidate skills model for each candidate associated with the one or more of the plurality of resumes; 
a telephony interface configured to establish a first call and a second call to a candidate associated with the one or more of the plurality of resumes; 
a voice recorder configured to record a first voice of a person on a first call and a second voice of the person on a second call, wherein at least one of the first call and the second call is a video call; 
a verification system comprising: an image processor configured to compare a face of the person on the video call to a document image; 
a voice biometrics processor configured to compare the first voice and the second voice: 
and an experience verification processor configured to compare an age of the candidate with a claimed experience level of the candidate; 
a scoring system configured to evaluate the candidate based on criteria associated with the candidate skills model candidate using predictive analytics; 
and a publishing system configured to display results of the scoring system.
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of the requisition interface, external server interface, verification system comprising an image processor, voice biometrics processor, and experience verification processor, a scoring system, and a publishing system configured to display results of the scoring system, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, see MPEP 2106.05(f).
Second, the additional elements of the artificial intelligence engine and the telephony interface configured to establish the class, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (artificial intelligence and a communication medium) and does not integrate the abstract idea into a practical application.
Third, the additional elements of 'receive a job description' and 'receive a plurality of resumes', as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application). 
Forth, the additional elements of the 'voice recorder configured to record the video calls', as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (i.e. recording interviews), see MPEP 2106.05(g).  Claim 12 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of  'voice recorder configured to record the video calls', as claimed, when considered individually or in combination, do not amount to something “significantly more” because the additional elements are only insignificant extra-solution activity (i.e. recording interviews), see MPEP 2106.05(g).  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer components, a general link to a field of use, and insignificant extra-solution activity.  Mere instructions to apply an exception, a general link to a field of use, and insignificant extra-solution activity cannot provide an inventive concept.  Claim 12 is not patent eligible.

Independent Claim 16
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 16 recites an abstract idea.  Specifically, claim 16 recites an abstract idea in the limitations:
…receiving, by a processor, a request associated with an open position; 
analyzing, by the processor using an artificial intelligence algorithm, resume data from a plurality of resumes in view of the open position to identify a plurality of candidates for the open position; 
obtaining, by the processor, third-party data from a third-party source for each candidate of the plurality of candidates; 
receiving, by the processor, interview data for each candidate from a first interview and a second interview; 
creating, by the processor, a candidate skills model for each candidate based on the resume data, the third-party data, and the interview data; 
ranking, by the processor, each candidate for the open position based on the candidate skills model using predictive analytics; 
and generating a report based on the ranking step.  
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations).  These limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations) because these limitations essentially encompass steps in the recruiting or hiring process.  That is, the limitations of 'analyzing resume data', 'creating a candidate skills model', 'ranking each candidate' and 'generating a report', as claimed, encompass assessing applicants for a position, based on the skill shown in their resumes, and recommending the most qualified applicants based on the assessment.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 16 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 16 do not integrate the abstract idea into a practical application.  Claim 16 recites additional elements in the limitations:
…receiving, by a processor, a request associated with an open position; 
analyzing, by the processor using an artificial intelligence algorithm, resume data from a plurality of resumes in view of the open position to identify a plurality of candidates for the open position; 
obtaining, by the processor, third-party data from a third-party source for each candidate of the plurality of candidates; 
receiving, by the processor, interview data for each candidate from a first interview and a second interview; 
creating, by the processor, a candidate skills model for each candidate based on the resume data, the third-party data, and the interview data; 
ranking, by the processor, each candidate for the open position based on the candidate skills model using predictive analytics; 
and generating a report based on the ranking step.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  First, the additional elements of the processor performing the various steps, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, see MPEP 2106.05(f).
Second, the additional elements of using the artificial intelligence algorithm, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (artificial intelligence) and does not integrate the abstract idea into a practical application.
Third, the additional elements of 'receiving a request' and 'receiving interview data', as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application). 
Forth, the additional elements of 'obtaining third-party data', as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (e.g. gathering transcripts or performing background checks), see MPEP 2106.05(g).  Claim 16 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of  'obtaining third-party data', as claimed, when considered individually or in combination, do not amount to something “significantly more” because the additional elements are only insignificant extra-solution activity (e.g. gathering transcripts or performing background checks), see MPEP 2106.05(g).  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer components, a general link to a field of use, and insignificant extra-solution activity. Mere instructions to apply an exception, a general link to a field of use, and insignificant extra-solution activity cannot provide an inventive concept.  Claim 16 is not patent eligible.

Dependent Claims 2-11, 13-15, and 18-20
Dependent claims 2-11, 13-15, and 18-20 are all rejected under 35 USC 101 for the following reasons.
Claim 2 recites the additional elements of using data from a historical database.  This is still only a general link to a field of use or technological environment, see MPEP 2106.05(h), because using historical data is a part of using artificial intelligence techniques.
Claims 3 and 18 recite the additional elements the interview data includes a technical assessment.  This still only encompasses a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2), because the scope of the limitation still encompasses generically receiving data (i.e. a user inputting the technical assessment)1.
Claims 4 and 19 recite the same abstract idea as the independent claims because claims 4 and 19 recite comparing the recorded voices which is a part of the recruiting or hiring process (i.e. verifying the candidates' identities).
Claims 4 and 19 recite the additional elements of the verification system including a biometric processor which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, see MPEP 2106.05(f)2.
Claims 4 and 19 also recites the additional elements of a voice recorder recording the interviews which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (i.e. recording interviews), see MPEP 2106.05(g) 3. 
Claim 5 recites the same abstract idea as the independent claims because claim 5 recites comparing an image of a candidate from an identification card and an image from the interviews which is a part of the recruiting or hiring process (i.e. verifying the candidates' identities).
Claim 5 recites the additional elements of the verification system including an image processor which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception, see MPEP 2106.05(f).
Claim 5 also recites the additional elements of a video recorder recording the interviews which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering (i.e. recording interviews), see MPEP 2106.05(g). 
Claim 6 recites the same abstract idea as the independent claims because claim 6 recites comparing a candidate's claimed experience and age which is a part of the recruiting or hiring process (i.e. verifying the candidates' qualifications).
Claim 7 recites the same abstract idea as the independent claims because claim 7 recites the predictive analytics comprises comparing the candidate skills model to skills models associated with previously successful candidates which is a part of the recruiting or hiring process (i.e. assessing applicants based on successful employees).
Claim 7 recites the additional elements of a historical data base containing skills models associated with previously successful candidates which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data (i.e. storing the models), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 8 recites the additional elements of a historical data base containing skills models us previous candidates that is updated which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data and receiving data (i.e. storing the models and receiving new data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 9 and 10 recite the additional elements of the third party data being from publicly available databases and social media sites which, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements only mere data gathering (e.g. gathering work history from social media sites), see MPEP 2106.05(g).
Claim 11 recites the same abstract idea as the independent claims because claim 11 essentially recites compiling geographic information and assessing whether the candidates are in an appropriate area as the open positions which is a part of the recruiting or hiring process (e.g. determining if the candidates are able or willing to work at the job locations).
Claims 13 and 14 recites the same abstract idea as the independent claims because claims 13 and 14 recites the skills model includes data from a resume and data from a third-party source (i.e. a government server) which is a part of the recruiting or hiring process (e.g. assessing candidates based on their resumes and transcripts (e.g. a transcript from a state university)).
Claim 15 recites the same abstract idea as the independent claims because claim 15 recites the skills model includes a technical assessment which is a part of the recruiting or hiring process (e.g. assessing the candidates' technical qualifications).
Claim 20 recites the same abstract idea as the independent claims because claim 20 recites the ranking comprises comparing the candidate skills model to skills models associated with previously successful candidates which is a part of the recruiting or hiring process (i.e. assessing applicants based on successful employees).

Examiner notes claim 17 is not rejected under 35 USC 101 because Examiner finds the limitations of claim 17 integrate the abstract idea into a practical application because the additional elements of creating a data set and training and updating the artificial intelligence algorithm and the predictive analytics, as claimed, when considered in combination with the rest of the claim's limitations,  reflects an improvement in a technical field (e.g. automated recruiting or candidate assessment), see MPEP 2106.05(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardtke et al, US Pub. No. 2014/0122355, herein referred to as "Hardtke.
Regarding claim 1, Hardtke teaches:
an input-output interface (computing device with keyboard,¶[0029] and display, ¶[0031] and Fig. 1); 
and an artificial intelligence engine (uses various machine learning techniques, ¶[0105])
having a processor coupled to the input-output interface, wherein the processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising (processor, memory, and instructions ¶¶[0027]-[0028] and Fig. 1): 
receiving a request associated with an open position (job openings are provided to system, ¶[0041] and Fig. 2, ref. char. 201); 
analyzing resume data from a plurality of resumes in view of the open position to identify a plurality of candidates for the open position (parses resumes to identify candidate features, ¶¶[0048], [0129] and Fig. 2, ref. char. 210); 
obtaining third-party data from a third-party source for each candidate of the plurality of candidates (extracts data about candidates from social networks,¶[0049] and Fig. 2, ref. char. 205; see also Fig. 7 showing examples of third party data; and ¶[0080] discussing Fig. 7); 
receiving interview data for each candidate from a first interview and a second interview (candidates answer questionnaires, ¶[0039] and candidates can update the questionnaire, ¶[0039] thus Hardtke teaches multiple interviews because Examiner finds the questionnaires are with the scope of interviews); 
creating a candidate skills model for each candidate based on the resume data, the third-party data, and the interview data (derives weighting coefficients for determining suitability score, ¶¶[0104]-[0107]; see also ¶[0052] discussing match candidates and job openings; and Fig. 3 showing types of weighted features and ¶¶[0130]-[0138], [0148] discussing examples of creating training data)
ranking each candidate for the open position based on the candidate skills model using predictive analytics (calculates a suitability score for the candidates, ¶¶[0052], [0108] and Fig. 2, ref. char. 220 and Fig. 3; see also ¶[0117] discussing predicting the top candidates); 
and generating a report based on the ranking step (communicates selected resumes to an employer, ¶[0064] and Fig. 2, ref. char. 240).  
Regarding claim 2, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
an historical data base wherein the analyzing step comprises using data from the historical database ingested into an artificial intelligence algorithm to identify the plurality of candidates (uses historical relationships to identify resumes, ¶[0079]; see also ¶[0117] discussing dissecting historical hiring patterns).  
Regarding claim 3, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
wherein the interview data includes a technical assessment of each candidate and the candidate skills model includes the technical assessment (features used in matching include skills, education and certifications, ¶[0080]; see also ¶[0079] discussing matching based on expertise; and Table 1E discussing assessing education and skills.  Please note, the features being part of the interview data would mean the features are also part of the model because the resumes are sued in building the model, e.g. ¶[0105]).  
Regarding claim 7, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
an historical data base containing skills models associated with previously successful candidates and the predictive analytics comprises comparing the candidate skills model to skills models associated with previously successful candidates (uses historical relationships to identify resumes, ¶[0079]; see also ¶[0117] discussing dissecting historical hiring patterns).  
Regarding claim 8, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
an historical data base containing skills models of previous candidates (uses historical relationships to identify resumes, ¶[0079]; see also ¶[0117] discussing dissecting historical hiring patterns)
and wherein the skills models of previous candidates are updated with additional information that becomes available for the previous candidates (candidates update resume, ¶[0039]).  
Regarding claim 9, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
wherein the third-party data comprises data collected from publicly available databases relating to each candidate (extracts data about candidates from social networks,¶[0049] and Fig. 2, ref. char. 205; see also Fig. 7 showing examples of third party data; and ¶[0080] discussing Fig. 7).  
Regarding claim 10, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
wherein the third-party data comprised data from social media sites associated with each candidate  (extracts data about candidates from social networks,¶[0049] and Fig. 2, ref. char. 205; see also Fig. 7 showing examples of third party data; and ¶[0080] discussing Fig. 7).  
Regarding claim 11, Hardtke teaches all the limitations of claim 1 and Hardtke further teaches:
compiling geographic information relating to each candidate and assessing whether the geographic information is consistent with geographic restraints associated with the open position (rejects resumes based on distance between candidate and job opening, ¶[0003]).  

Regarding claim 16, Hardtke teaches: 
receiving, by a processor, a request associated with an open position (job openings are provided to system, ¶[0041] and Fig. 2, ref. char. 201; see also ¶[0028] and Fig. 1 discussing processor)
analyzing, by the processor using an artificial intelligence algorithm, resume data from a plurality of resumes in view of the open position to identify a plurality of candidates for the open position (parses resumes to identify candidate features, ¶¶[0048], [0129] and Fig. 2, ref. char. 210, to match candidates with job openings, ¶[0052]; see also e.g. ¶[0105] discussing machine learning); 
obtaining, by the processor, third-party data from a third-party source for each candidate of the plurality of candidates (extracts data about candidates from social networks,¶[0049] and Fig. 2, ref. char. 205; see also Fig. 7 showing examples of third party data; and ¶[0080] discussing Fig. 7); 
receiving, by the processor, interview data for each candidate from a first interview and a second interview (candidates answer questionnaires, ¶[0039] and candidates can update the questionnaire, ¶[0039] thus Hardtke teaches multiple interviews because Examiner finds the questionnaires are with the scope of interviews); 
creating, by the processor, a candidate skills model for each candidate based on the resume data, the third-party data, and the interview data (derives weighting coefficients for determining suitability score, ¶¶[0104]-[0107]; see also ¶[0052] discussing matching candidates and job openings; and Fig. 3 showing types of weighted features and ¶¶[0130]-[0138], [0148] discussing examples of creating training data)
ranking, by the processor, each candidate for the open position based on the candidate skills model using predictive analytics (calculates a suitability score for the candidates, ¶¶[0052], [0108] and Fig. 2, ref. char. 220 and Fig. 3; see also ¶[0117] discussing predicting the top candidates); 
and generating a report based on the ranking step (communicates selected resumes to an employer, ¶[0064] and Fig. 2, ref. char. 240).  
Regarding claim 17, Hardtke teaches all the limitations of claim 16 and further teaches: 
creating a data set associated with successful candidates applying for a plurality of open positions and training the artificial intelligence algorithm and the predictive analytics using the data set (creates training set based on successful matches between candidates and job openings, ¶[0130])
and wherein the artificial intelligence algorithm and the predictive analytics algorithm are updated based on use (scoring function is updated for a particular employer as and when its preferences become known, ¶[0104]).
Regarding claim 18, Hardtke teaches all the limitations of claim 16 and further teaches: 
wherein the interview data includes a technical assessment of each candidate and the candidate skills model includes the technical assessment features used in matching include skills, education and certifications, ¶[0080]; see also ¶[0079] discussing matching based on expertise; and Table 1E discussing assessing education and skills.  Please note, the features being part of the interview data would mean the features are also part of the model because the resumes are sued in building the model, e.g. ¶[0105]).  
Regarding claim 20, Hardtke teaches all the limitations of claim 16 and further teaches: 
wherein the ranking is based in part by comparing the candidate skills model to skills models associated with previously successful candidates (uses historical relationships to identify resumes, ¶[0079]; see also ¶[0117] discussing dissecting historical hiring patterns; and ¶[0130] discussing creating training set based on successful matches between candidates and job openings).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke in view of Mantripragada et al, US Pub. No. 2018/0130023, herein referred to as “Mantripragada”.
Regarding claim 4, Hardtke teaches all the limitations of claim 1 and does not teach but Mantripragada does teach:
a verification system, wherein the verification system includes a voice recorder  (recording device, ¶¶[0011]-[0012], and Fig. 2, microphone, ¶[0019])
and a biometric processor (processor, ¶¶[0026]-[0027], that verifies applicant's identity, e.g. Abstract and ¶[0003]), 
wherein the voice recorder is configured to record the first interview and the second interview (during an initial phone screen contact, a first audio or voice signature of an applicant is captured, ¶[0011], and a second voice signature is captured at a second round of interviews, ¶[0013]; see also Fig. 1)
and the biometric processor is configured to compare each candidates voice signature recorded in the first interview and the second interview (a comparison is made between the first voice signature and the second voice signature to determine if the voices match,¶[0014]).  
Further, it would have been obvious at the time of filing to combine the candidate assessment of Hardtke with the identity verification of Mantripragada because Mantripragada suggests doing so to prevent applicants from fraudulently getting other people to interview for them, ¶[0002]; see also MPEP 2143.I.G.

Regarding claim 19, Hardtke teaches all the limitations of claim 16 and does not teach but Mantripragada does teach:
recording the first interview and the second interview (during an initial phone screen contact, a first audio or voice signature of an applicant is captured, ¶[0011], and a second voice signature is captured at a second round of interviews, ¶[0013]; see also Fig. 1)
and using a biometric processor to compare each candidates voice signature recorded in the first interview and the second interview  (a comparison is made between the first voice signature and the second voice signature to determine if the voices match,¶[0014]; see also  ¶¶[0026]-[0027] discussing processor).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke in view of Mantripragada, further in view of Ruffolo, US Pub. No. 2015/0095077, herein referred to as "Ruffolo".
Regarding claim 5, the combination of Hardtke and Mantripragada teaches all the limitations of claim 4 and does not teach but Ruffolo does teach:
wherein the verification system further comprising a video recorder configured to record one of the first interview and the second interview (digital camera,¶[0027] and Fig. 1)
and an image processor configured to compare an image of a candidate (verifies identify of user via facial recognition, ¶¶[0076]-[0077]).  
obtained from an identification card (captures image of prospective employee from identification card, ¶[0027])
and an image captured from the first interview or the second interview (captures image from video conference, ¶[0077]).  
Further, it would have been obvious at the time of filing to combine the applicant assessment with voice identification of Hardtke and Mantripragada with the facial recognition for verification of Ruffolo because Mantripragada explicitly suggests it, see MPEP 2143.I.G.  That is, Mantripragada teaches applicants will fraudulently have different people interview for them, at different stages of an interview process, ¶[0002].  One of ordinary skill would have recognized facial recognition could be used to further verify the identity of the applicants, e.g. as taught by Ruffolo.

Claim(s) 6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke in view of Mantripragada, further in view of Ruffolo, further in view of Erwin, Michael "Fifty-eight Percent of Employers Have Caught a Lie on a Resume, According to a New CareerBuilder Survey" PR Newswire CareerBuilder, Aug. 7, 2014, herein referred to as "Erwin"4.
Regarding claim 6, the combination of Hardtke, Mantripragada, and Ruffolo teaches all the limitations of claim 5 and does not teach but Erwin does teach:
an experience verification module configured to compare an age of each candidate to the years of experience of each candidate identified on each candidate's resume and identifying a fault if the years of experience is outside of a range of years of experience based on the age of each candidate (identified applicant as a liar when applicant claimed to have 25 years of experience at age 32, pg. 1 of PDF provided with this Office Action).  
Further, it would have been obvious at the time of filing to combine the applicant assessment with voice and facial identification of Hardtke, Mantripragada and Ruffolo with the experience verification of Erwin because Erwin explicitly suggests it, see MPEP 2143.I.G.  Erwin teaches many employees lie on a resume, pg. 1 of PDF provided with this Office Action, and one of ordinary skill would have recognized the importance of verifying experience in a resume when hiring or recruiting.

Regarding claim 12, Hardtke teaches:
a requisition interface configured to receive a job description (job openings are provided to system, ¶[0041] and Fig. 2, ref. char. 201); 
an external server interface configured to receive a plurality of resumes associated with a plurality of candidates (receives candidate resumes, ¶[0039] and Fig. 2, ref. char. 203; see also ¶[0024] discussing network interface); 
an artificial intelligence engine (uses various machine learning techniques, ¶[0105])
configured to select one or more of the plurality of resumes that match the job description (match candidates and job openings, ¶[0052]), 
the artificial intelligence engine further configured to create a candidate skills model for each candidate associated with the one or more of the plurality of resumes (derives weighting coefficients for determining suitability score, ¶¶[0104]-[0107]; see also Fig. 3 showing types of weighted features and ¶¶[0130]-[0138], [0148] discussing examples of creating training data); 
a scoring system configured to evaluate the candidate based on criteria associated with the candidate skills model candidate using predictive analytics (calculates a suitability score for the candidates, ¶¶[0052], [0108] and Fig. 2, ref. char. 220 and Fig. 3; see also ¶[0117] discussing predicting the top candidates); 
and a publishing system configured to display results of the scoring system (communicates selected resumes to an employer, ¶[0064] and Fig. 2, ref. char. 240).  
However Hardtke does not teach but Mantripragada does teach:
a telephony interface configured to establish a first call and a second call to a candidate associated with the one or more of the plurality of resumes (phone system, ¶[0013], for initial phone contact, ¶[0011] and second round of interviews, ¶[0013]); 
a voice recorder configured to record a first voice of a person on a first call and a second voice of the person on a second call (during an initial phone screen contact, a first audio or voice signature of an applicant is captured, ¶[0011], and a second voice signature is captured at a second round of interviews, ¶[0013]; see also Fig. 1), 
a voice biometrics processor configured to compare the first voice and the second voice (a comparison is made between the first voice signature and the second voice signature to determine if the voices match, ¶[0014]). 
Further, it would have been obvious at the time of filing to combine the candidate assessment of Hardtke with the identity verification of Mantripragada because Mantripragada suggests doing so to prevent applicants from fraudulently getting other people to interview for them, ¶[0002]; see also MPEP 2143.I.G.
However the combination of Hardtke and Mantripragada does not teach but Ruffolo does teach:
wherein at least one of the first call and the second call is a video call (captures images during video conference, ¶[0077]; see also¶[0027] and Fig. 1 discussing digital camera); 
a verification system comprising: an image processor configured to compare a face of the person (verifies identify of user via facial recognition, ¶¶[0076]-[0077])
on the video call (captures image from video conference, ¶[0077])
to a document image (captures image of prospective employee from identification card, ¶[0027]).
 Further, it would have been obvious at the time of filing to combine the applicant assessment with voice identification of Hardtke and Mantripragada with the facial recognition for verification of Ruffolo because Mantripragada explicitly suggests it, see MPEP 2143.I.G.  That is, Mantripragada teaches applicants will fraudulently have different people interview for them, at different stages of an interview process, ¶[0002].  One of ordinary skill would have recognized facial recognition could be used to further verify the identity of the applicants, e.g. as taught by Ruffolo.
However the combination of Hardtke, Mantripragada, and Ruffolo does not teach but Erwin does teach:
and an experience verification processor configured to compare an age of the candidate with a claimed experience level of the candidate (identified applicant as a liar when applicant claimed to have 25 years of experience at age 32, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the applicant assessment with voice and facial identification of Hardtke, Mantripragada, and Ruffolo with the experience verification of Erwin because Erwin explicitly suggests it, see MPEP 2143.I.G.  Erwin teaches many employees lie on a resume, pg. 1 of PDF provided with this Office Action, and one of ordinary skill would have recognized the importance of verifying experience in a resume when hiring or recruiting.
Regarding claim 13, the combination of Hardtke, Mantripragada, Ruffolo, and Erwin teaches all the limitations of claim 12 and Hardtke further teaches:
wherein the candidate skills model comprises data from a resume (parses resumes to identify candidate features, ¶¶[0048], [0129] and Fig. 2, ref. char. 210)
and data from a third-party source (extracts data about candidates from social networks,¶[0049] and Fig. 2, ref. char. 205; see also Fig. 7 showing examples of third party data; and ¶[0080] discussing Fig. 7).  
Regarding claim 14, the combination of Hardtke, Mantripragada, Ruffolo, and Erwin teaches all the limitations of claim 13 and Hardtke further teaches:
wherein the third-party source comprises a government server (gathers data from Bureau of Labor Statistics, ¶[0110] and Fig. 7).  
Regarding claim 15, the combination of Hardtke, Mantripragada, Ruffolo, and Erwin teaches all the limitations of claim 12 and Hardtke further teaches:
wherein the candidate skills model further comprises a technical assessment of the candidate based on interviews with the candidate (features used in matching include skills, education and certifications, ¶[0080]; see also ¶[0079] discussing matching based on expertise; and Table 1E discussing assessing education and skills.  Please note, the features being part of the interview data would mean the features are also part of the model because the resumes are sued in building the model, e.g. ¶[0105]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonmassar et al, US Pub. No. 2013/0290205 teaches a similar recruiting system
Odinak et al, US Pub. No. 2013/0016815 teaches a similar hiring system
Katz, et al, US Pub. No. 2013/0066795 teaches a resume management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/
Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the limitation "the candidate skills model includes the technical assessment" does not significantly further limit the scope of the claim because claim 1 recites the skills model is based on the interview data, thus the interview data including a technical assessment would lead to the skills model including the technical assessment.
        2 Examiner notes the language of claims 4 and 19 differs but does not find the difference in claim language significantly alters the eligibility analysis and analyzes the claims concurrently here for the sake of brevity.
        3 Examiner notes the language of claims 4 and 19 differs but does not find the difference in claim language significantly alters the eligibility analysis and analyzes the claims concurrently here for the sake of brevity.
        4 available at: https://press.careerbuilder.com/2014-08-07-Fifty-eight-Percent-of-Employers-Have-Caught-a-Lie-on-a-Resume-According-to-a-New-CareerBuilder-Survey#:~:text=Fifty%2Deight%20Percent%20of%20Employers,CareerBuilder%20Survey%20%2D%20Aug%207%2C%202014